DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed February 5, 2020 and the Information Disclosure Statement (IDS) filed February 5, 2020.

Claims 1-18 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on February 5, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


This application is in condition for allowance.

Allowable Subject Matter

Claims 1-18 are allowed.  

The following is a statement of reasons for allowance: the art of record, for example, “Takahashi” (U.S. Published Patent Application No. 20070052014 A1), shows a plurality of guard ring trenches {Takahashi 7} formed in an outer peripheral portion and each formed in the first surface of the semiconductor layer; and pluralities of guard ring trenches including a first unit consisting of a plurality of guard ring trenches and a second unit consisting of a plurality of guard ring trenches arranged on the outside of the semiconductor layer relative to the plurality of guard ring trenches belonging to the first unit.  However, Takahashi does not show the outer peripheral portion impurity region including a first portion arranged below the plurality of guard ring trenches belonging to the first unit and having a first depth with respect to the first surface of the semiconductor layer and a second portion arranged below the plurality of guard ring trenches belonging to the second unit and having a second depth smaller than the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826